DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tim Bright on 4 August 2021.
The application has been amended as follows: 
Listing of Claims
This clean copy of the listing of claims replaces all prior versions, and listings, of claims in the application:
Listing of Claims

This listing of claims replaces all prior versions, and listings, of claims in the application:
(Currently amended) A modular tool apparatus comprising:
at least one handle;
at least one utility tool;
at least one attachment channel;
at least one D-shaped pivot pin;
the D-shaped pivot pin being rotatably connected to the handle;  
the attachment channel laterally traversing into the utility tool;
the attachment channel being rotatably engaged around the D-shaped pivot pin;
the utility tool being foldably attached to the handle through the attachment channel and the D-shaped pivot pin;
the attachment channel comprising a circular section and a rectangular section;
the circular section being concentrically positioned onto a longitudinal axis of the utility tool;
the circular section traversing through a main body of the utility tool;
the rectangular section laterally traversing into the main body of the utility tool;
the rectangular section being extended into the longitudinal axis;
the circular section comprising a first half and a second half;
the rectangular section comprising a first lengthwise edge and a second lengthwise edge;
the first lengthwise edge and the second lengthwise edge being positioned parallel to each other;
the first lengthwise edge being tangentially positioned to the first half;
the second lengthwise edge being laterally intercepted about the second half; and
a diameter of the circular section being larger than a distance between the first lengthwise edge and the second lengthwise edge.

(Original) The modular tool apparatus as claimed in claim 1 comprising:
the utility tool comprising a main body, a longitudinal axis, a fixed end, and a free end;
the fixed end and the free end being oppositely positioned of each other about the main body;
the longitudinal axis being extended through the fixed end and the free end;
the attachment channel being positioned adjacent to the fixed end; and
the free end being positioned offset of the D-shaped pivot pin.

(Cancelled) 


(Cancelled) 


(Original) The modular tool apparatus as claimed in claim 1 comprising:
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall; and
the straight wall being terminally connected to the arc wall.

(Original) The modular tool apparatus as claimed in claim 5, wherein the arc wall is a major arc.

(Original) The modular tool apparatus as claimed in claim 1 comprising:
at least one lever; and
the lever being terminally connected to the D-shaped pivot pin.

(Original) The modular tool apparatus as claimed in claim 7 comprising:
the lever comprising a longitudinal axis, a first end, and a second end;
the first end and the second end being oppositely positioned of each other about the lever;
the longitudinal axis being extended though the first end and the second end;
the first end being terminally connected to the D-shaped pivot pin; and
the longitudinal axis being positioned parallel to a straight wall of the D-shaped pivot pin.

(Original) The modular tool apparatus as claimed in claim 1 comprising:
the attachment channel comprising a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
a height of the arc wall being perpendicularly positioned to the straight wall;
the cross section of the D-shaped pivot pin being bisected by the height of the arc wall; and
the height of the arc wall being smaller than a distance between a first lengthwise edge and a second lengthwise edge of the rectangular section.

(Original) The modular tool apparatus as claimed in claim 1 comprising:
wherein the attachment channel and the D-shaped pivot pin being configured into a first locked position;
the attachment channel comprising a circular section and a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
the arc wall being concentrically encircled within the circular section; and
the straight wall being angularly positioned to a second lengthwise edge of the rectangular section. 

(Original) The modular tool apparatus as claimed in claim 1 comprising:
wherein the attachment channel and the D-shaped pivot pin being configured into a second locked position;
the attachment channel comprising a circular section and a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
the arc wall being concentrically encircled within the circular section;
the straight wall being positioned parallel to a second lengthwise edge of the rectangular section; and
the straight wall being positioned offset to the second lengthwise edge.  

(Original) The modular tool apparatus as claimed in claim 1 comprising:
wherein the attachment channel and the D-shaped pivot pin being configured into an unlocked position;
the attachment channel comprising a circular section and a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
the arc wall being concentrically encircled within the circular section;
the straight wall being positioned parallel to a second lengthwise edge of the rectangular section; and 
the straight wall being positioned coincident to the second lengthwise edge.

(New) A modular tool apparatus comprising:
at least one handle;
at least one utility tool;
at least one attachment channel;
at least one D-shaped pivot pin;
the D-shaped pivot pin being rotatably connected to the handle;  
the attachment channel laterally traversing into the utility tool;
the attachment channel being rotatably engaged around the D-shaped pivot pin; 
the utility tool being foldably attached to the handle through the attachment channel and the D-shaped pivot pin;
at least one lever;
the lever being terminally connected to the D-shaped pivot pin;
the lever comprising a longitudinal axis, a first end, and a second end;
the first end and the second end being oppositely positioned of each other about the lever;
the longitudinal axis being extended though the first end and the second end;
the first end being terminally connected to the D-shaped pivot pin; and
the longitudinal axis being positioned parallel to a straight wall of the D-shaped pivot pin.


(New) The modular tool apparatus as claimed in claim 13 comprising:
the utility tool comprising a main body, a longitudinal axis, a fixed end, and a free end;
the fixed end and the free end being oppositely positioned of each other about the main body;
the longitudinal axis being extended through the fixed end and the free end;
the attachment channel being positioned adjacent to the fixed end; and
the free end being positioned offset of the D-shaped pivot pin.

(New) The modular tool apparatus as claimed in claim 13 comprising:
the attachment channel comprising a circular section and a rectangular section;
the circular section being concentrically positioned onto a longitudinal axis of the utility tool;
the circular section traversing through a main body of the utility tool;
the rectangular section laterally traversing into the main body of the utility tool; and 
the rectangular section being extended into the longitudinal axis.

(New) The modular tool apparatus as claimed in claim 15 comprising:
the circular section comprising a first half and a second half;
the rectangular section comprising a first lengthwise edge and a second lengthwise edge;
the first lengthwise edge and the second lengthwise edge being positioned parallel to each other;
the first lengthwise edge being tangentially positioned to the first half;
the second lengthwise edge being laterally intercepted about the second half; and
a diameter of the circular section being larger than a distance between the first lengthwise edge and the second lengthwise edge.

(New) The modular tool apparatus as claimed in claim 13 comprising:
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall; and
the straight wall being terminally connected to the arc wall.

(New) The modular tool apparatus as claimed in claim 17, wherein the arc wall is a major arc.

(New) The modular tool apparatus as claimed in claim 13 comprising:
the attachment channel comprising a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
a height of the arc wall being perpendicularly positioned to the straight wall;
the cross section of the D-shaped pivot pin being bisected by the height of the arc wall; and
the height of the arc wall being smaller than a distance between a first lengthwise edge and a second lengthwise edge of the rectangular section.

(New) The modular tool apparatus as claimed in claim 13 comprising:
wherein the attachment channel and the D-shaped pivot pin being configured into a first locked position;
the attachment channel comprising a circular section and a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
the arc wall being concentrically encircled within the circular section; and
the straight wall being angularly positioned to a second lengthwise edge of the rectangular section. 

(New) The modular tool apparatus as claimed in claim 13 comprising:
wherein the attachment channel and the D-shaped pivot pin being configured into a second locked position;
the attachment channel comprising a circular section and a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
the arc wall being concentrically encircled within the circular section;
the straight wall being positioned parallel to a second lengthwise edge of the rectangular section; and
the straight wall being positioned offset to the second lengthwise edge.  

(New) The modular tool apparatus as claimed in claim 13 comprising:
wherein the attachment channel and the D-shaped pivot pin being configured into an unlocked position;
the attachment channel comprising a circular section and a rectangular section;
a cross section of the D-shaped pivot pin comprising an arc wall and a straight wall;
the arc wall being concentrically encircled within the circular section;
the straight wall being positioned parallel to a second lengthwise edge of the rectangular section; and 
the straight wall being positioned coincident to the second lengthwise edge.

Allowable Subject Matter
Claims 1, 2 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a modular tool apparatus having all of the structural limitations as cited in the latest listing of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/